
	

114 S2469 IS: To repeal the Protection of Lawful Commerce in Arms Act.
U.S. Senate
2016-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2469
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2016
			Mr. Blumenthal (for himself, Mr. Murphy, Mr. Markey, Mr. Durbin, Mrs. Feinstein, Mr. Kaine, Mrs. Murray, Mr. Wyden, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To repeal the Protection of Lawful Commerce in Arms Act.
	
	
 1.Repeal of the Protection of Lawful Commerce in Arms ActSections 2, 3, and 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7901, 7902, and 7903) are repealed.
		
